 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10                                                             No. 1:19-cv-00470-GSA
         JULIO C. ENCINAS,
11
                            Plaintiff,
12                                                             ORDER DIRECTING PLAINTIFF TO
               v.                                              SERVE PROOF OF SERVICE
13
         ANDREW SAUL,1 Commissioner of
14       Social Security,
                                                               (Docs. 4 and 5)
15
                            Defendant.
16

17           Plaintiff Julio C. Encinas (“Plaintiff”), proceeding pro se, seeks judicial review of a final
18   decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his
19
     application for supplemental security income pursuant to Title XVI of the Social Security Act.
20
     On May 28, 2019, the Court issued a scheduling order and a summons to be served on Defendant.
21
     Docs. 4 and 5. The scheduling order included a four-page set of instructions for serving process
22

23   on the Defendant. To date Plaintiff has neither returned the summons and related documents to

24   the Clerk’s office for service by the U.S. Marshal Service, nor filed proof of service of the

25   summons on Defendant by other means.
26
27   1
      Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
     also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
28   person occupying the office of Commissioner of Social Security).
                                                               1
 1            Plaintiff’s suit cannot proceed until Defendant has been served with legal process advising
 2   him of the suit against the Social Security Administration. Accordingly, Plaintiff is hereby
 3
     DIRECTED to return the summons and related documents to the Clerk’s office for service by the
 4
     U.S. Marshal Service, Or, file proof of service of the confidential letter brief within ten (10) days
 5
     of this order. In the event that Plaintiff fails to return the completed summons for service, or to
 6

 7   file proof of service within ten (10) days, the Court may dismiss this case for failure to prosecute

 8   or impose other sanctions. The Clerk of Court is directed to mail a copy of this order and copies

 9   of Documents 4 and 5 to Plaintiff Julio C. Encinas, 339 Rodriguez Avenue, Shafter, California
10
     93263.
11

12
     IT IS SO ORDERED.
13
        Dated:      July 18, 2019                           /s/ Gary S. Austin
14                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
